Citation Nr: 0825730	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  02-15 138A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for cardiovascular 
disease, to include hypertension.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from September 1960 to 
November 1963.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2002 rating action that denied service 
connection for residuals of a back injury and for 
cardiovascular disease, to include hypertension.  

In October 2002, the veteran testified at a hearing before a 
decision review officer at the RO.  In February 2004, he 
testified at a Board hearing before the undersigned Veterans 
Law Judge (VLJ) in Washington, D.C.  

In April 2004, the undersigned VLJ granted the veteran's 
March 2004 motion to advance this case on the Board's docket 
pursuant to the provisions of 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2007). 

By decisions of May 2004, June 2006, and December 2007, the 
Board remanded the issues on appeal to the RO for further 
development of the evidence and for due process development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  A chronic back disability, lumbar disc disease with 
arthritis, was not shown present in service or for many years 
thereafter, and the competent medical evidence establishes no 
nexus between the current back disability and the veteran's 
military service or any incident thereof, including any 
injury.

3.  Cardiovascular disease, to include hypertension, was not 
shown present in service or for several years thereafter, and 
the competent medical evidence establishes no nexus between 
the current cardiovascular disease and the veteran's military 
service or any incident thereof, including the pre-service 
heart murmur.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
back injury are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A. 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303(d), 3.307, 3.309 (2007).  

2.  The criteria for service connection for cardiovascular 
disease, to include hypertension, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A. 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.307, 
3.309, 4.104 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) essentially include, upon 
the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has, 
to the extent possible, been accomplished.

September 2001 pre-rating and a May 2004 post-rating RO 
letters informed the veteran of the VA's responsibilities to 
notify and assist him in his claims, and what was needed to 
establish entitlement to service connection.  Thereafter, he 
was afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get.  The Board thus finds that those letters 
collectively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, the 
September 2001 document fully meeting the VCAA's notice 
requirements was furnished to the veteran before the February 
2002 rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and he was furnished notice pertaining to the 
effective date information in a December 2007 RO letter, thus 
meeting the notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has, to the 
extent possible, been accomplished.  The RO, on its own 
initiative and pursuant to the Board remands, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining all available service medical, 
administrative, and personnel records, and post-service VA 
and private medical records up to 2008.  In view of the 
apparent unavailability of some service medical records, the 
RO by letter of May 2004 notified the veteran of alternate 
sources of records and forms of evidence to support his 
claims, and undertook comprehensive attempts to search 
alternate and secondary military record sources.  In 2002, 
affidavits were received from a service comrade and the 
veteran's nephew attesting to pertinent facts with respect to 
the veteran's claimed disabilities in service and shortly 
after separation therefrom, respectively.  In January 2003, 
November 2004, and March 2007, the National Personnel Records 
Center stated that no additional service medical records 
could be located.  In May 2004, the U.S. Naval Reserve 
Personnel Center in New Orleans, Louisiana stated that no 
documents pertaining to the veteran were available at that 
facility.  In July 2006, the U.S. Department of the Air Force 
at Andrews Air Force Base, Maryland stated that no records 
pertaining to the veteran were available at that facility.       

A copy of the July 1996 Social Security Administration 
decision awarding the veteran disability benefits, together 
with the medical records underlying that determination, have 
been associated with the record.  Transcripts of the 
veteran's October 2002 RO and February 2004 Board hearing 
testimonies have been associated with the claims folder and 
considered in adjudicating these claims.  The veteran was 
afforded a comprehensive VA examinations in June 2004 (with 
June and July 2005 addenda), June 2007, and January 2008.  

Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
In March 2006, the veteran stated that he had no additional 
evidence or information to submit in connection with his 
claims.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matters currently under 
consideration.  At the 2002 RO and 2004 Board hearings, the 
veteran testified that records of private physicians who 
reportedly treated him for his claimed disabilities shortly 
after separation from service were unavailable, as those 
doctors had died.   
  
Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.	Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 31 
December 1946 and arthritis or cardiovascular disease, 
including essential hypertension, becomes manifest to a 
degree of 10% within 1 year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of it 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken 2 or more times on at least 3 
different days.  The term hypertension means that diastolic 
blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that systolic blood 
pressure is predominantly 160 mm. or greater with diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

The veteran contends that he injured his back on 2 occasions 
in service, and that his current low back disability is a 
result of those injuries.  He also asserts that 
cardiovascular disease, including hypertension, had its onset 
in service or was aggravated thereby.  He presented hearing 
testimony to that effect at the RO in October 2002 and at the 
Board in February 2004.

In this case, the available service medical records are 
negative for findings or diagnoses of any back injury or 
cardiovascular disease, including hypertension.  On November 
1959 pre-service examination for enlistment for Reserve 
service, the veteran denied a history of shortness of breath, 
pain or pressure in the chest, palpitation or a pounding 
heart, and high or low blood pressure.  The spine and 
vascular system were normal on examination, and a blood 
pressure reading of 136/82 was recorded.  Examination of the 
heart showed a soft grade I systolic apical murmur which was 
not transmitted and which disappeared with exercise and 
forced breathing.  This was not considered disabling or 
disqualifying, and the veteran was found physically qualified 
for military duty.

On September 1960 examination for entry into active service, 
the veteran denied a history of shortness of breath, pain or 
pressure in the chest, palpitation or a pounding heart, and 
high or low blood pressure.  The heart, vascular system, and 
spine were normal on examination, and a blood pressure 
reading of 132/78 was recorded.  The veteran was found 
physically qualified for active service.

On September 1963 separation examination, the heart, vascular 
system, and spine were normal, and blood pressure readings of 
140/76 and 148/70 were recorded.

Having reviewed the complete record, the Board finds that the 
most probative evidence reveals that the veteran's chronic 
back disability, lumbar disc disease with arthritis, and 
cardiovascular disease, including hypertension, were first 
manifested more than 1 year post service, and that there is 
no relationship between those disabilities and the veteran's 
military service or any incident thereof, including any back 
injury or pre-service heart murmur.  

In reaching this conclusion with respect to the claim for 
service connection for residuals of a back injury, the Board 
accords great probative value to the opinions of the 2 VA 
physicians who separately examined the veteran in June 2007 
and January 2008 and concluded that there were no medical 
records to document and support a connection between the 
veteran's current lumbar disc disease and any incident of his 
military service.  Those opinions were arrived at after a 
thorough and comprehensive review of the documents contained 
in the claims folder including service medical records which 
the examiners variously noted contained no mention of back 
pain or injury, post-service medical records, consideration 
of the veteran's military and medical history and lay 
affidavits submitted on his behalf, and current examination 
of the veteran.  In this regard, the Board notes that the 
claims folder includes evidence of a significant intercurrent 
post-service back injury in November 1987, 24 years post 
service, which is the first post-service medical evidence of 
a back disability.  In November and December 1987, J. C., 
M.D., noted a current herniated nucleus pulposus and 
sciatica, but he did not relate these to the veteran's 
military service or any incident thereof.  May 1988 Fair Oaks 
Hospital records indicate the onset of the veteran's low back 
and bilateral leg pain in November 1987 after shoveling snow, 
with 1987 Fairfax Hospital magnetic resonance imaging showing 
effacement with left-sided disc herniation.  In April 1996, 
P. L., M.D., noted the veteran's history of an inservice back 
injury, but stated that, while there was considerable soft 
tissue injury, there was no fracture, and after current 
examination the physician did not relate the diagnosed multi-
level lumbar disc disease with sciatica to the veteran's 
military service or any incident thereof.  In November 2003, 
S. C., M.D., noted the veteran's history of back injuries in 
service, but after current examination she did not relate the 
diagnosed lumbar disc disease with arthritis to the veteran's 
military service or any incident thereof.

While an April 2002 service comrade's affidavit attesting to 
the veteran's fall off of a crate and complaints of back 
problems in service in 1961 is evidence of an inservice back 
injury, it is not competent evidence of any chronic back 
disability in service, in light of the normal medical 
findings with respect to the veteran's spine on September 
1963 separation examination.  Neither is the April 2002 
statement or the veteran's nephew's October 2002 affidavit 
attesting to his knowledge that the veteran had injured his 
back in service competent evidence that any current chronic 
back disability is related to any inservice injury.   

Thus, the Board finds the 2007 and 2008 VA examiners' 
findings, observations, and conclusions to be dispositive of 
the question of service connection for residuals of a back 
injury, and that these most persuasive medical opinions 
militate against the claim.    See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on a physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

While in June and July 2005 the same VA physician who 
subsequently examined the veteran in January 2008 opined that 
it was more likely than not that the veteran's low back 
problem, degenerative disc disease, was related or made worse 
by his military service, the Board notes that that opinion 
was rendered solely on the basis of a medical history of 
inservice back injuries related by the veteran, and the 
doctor noted in 2005 that service medical records documenting 
such reported injuries were unavailable.  The appellant's own 
reported history of alleged inservice back injuries does not 
constitute competent evidence of the actual inservice onset 
of the current lumbar disc disease.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by him, does not constitute 
competent medical evidence, and a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).  Thus, the Board finds that the VA physician's 
2005 medical opinions based on an incomplete review of the 
evidence do not provide persuasive support for the veteran's 
claim, in light of the same doctor's modified 2008 opinion 
after reviewing all pertinent records in the claims folder.

With respect to the claim for service connection for 
cardiovascular disease, to include hypertension, the first 
evidence of cardiovascular disease appears to be the 
hypertension for which Dr. P. L.'s April 1996 medical report 
and the June 2005 VA medical report indicate the veteran 
began treatment in 1966, some 3 years following separation 
from service.  This is corroborated by the veteran's 
statement in his February 2001 claim for VA compensation 
benefits that he began treatment for hypertension in 1966, 
and his nephew's October 2002 affidavit attesting to his 
knowledge that the veteran took medication for high blood 
pressure at some indeterminate time following separation from 
service.  

In July 1985, Dr. J. C. noted a history of hypertension since 
1975, some 12 years post service.  In July 1993, the veteran 
underwent coronary artery bypass grafting at the Fairfax 
Hospital after the recent onset of angina pectoris; June 1993 
cardiac catheterization showed a 90% stenosis in the left 
anterior descending coronary artery and a significant lesion 
in the right coronary artery.  The diagnoses included 
atherosclerotic coronary artery occlusive disease, recent 
onset angina pectoris, ventricular arrhythmia, and 
hypertension, but there was no opinion relating any such 
diagnosed cardiovascular disease to the veteran's military 
service or any incident thereof.  In April 2002, A. K., M.D., 
noted the veteran's longstanding lifetime history of 
hypertension, hyperlipidemia, and ventricular arrhythmias, 
but there was no opinion relating any such diagnosed 
cardiovascular disease to the veteran's military service or 
any incident thereof.

On June 2004 VA examination, the physician noted that the 
veteran had been hypertensive for many years and also had 
significant coronary artery disease (CAD).  In a June 2005 
addendum to the 2004 examination report, the doctor noted the 
veteran's history of rheumatic fever, a heart murmur, and 
elevated blood pressure prior to service, that he was not 
treated for his blood pressure in service, and that he was 
first treated for hypertension in 1966, some 3 years post 
service.  However, in the absence of service medical records 
for review, the examiner stated that it was impossible to 
state whether or not military service worsened the veteran's 
hypertension.  The physician stated that the veteran 
developed arteriosclerotic heart disease in the 1970s along 
with atrial fibrillation, which the Board notes is not 
evidence of the inservice onset of such cardiovascular 
disease.  In a subsequent July 2005 statement, the doctor 
stated that additional comment was not possible in the 
absence of pertinent records for review.

After June 2007 VA examination wherein another physician 
reviewed the claims folder and the veteran's history of 
elevated blood pressure prior to service and a diagnosis of 
CAD in the 1980s, service medical records showing a blood 
pressure reading of 148/70 in September 1963 and no mention 
of hypertension, and current examination of the veteran, the 
diagnoses included hypertension which by the veteran's 
history pre-dated his military service, and CAD which began 
in the 1980s, and the doctor opined that it was not likely 
that the CAD was related to military service.

In January 2008, the veteran was again examined by the same 
VA physician who previously examined him in June 2004.  After 
a review of the claims folder including the veteran's history 
of rheumatic heart disease as a child and documentation of a 
heart murmur on 1959 Reserve service enlistment examination, 
and current examination of the veteran, the examiner noted 
that it was impossible to state whether the murmur worsened 
during his military service, because no specific tests such 
as an electrocardiogram were done; however, he did opine that 
the heart murmur was not a significant factor in the 
veteran's cardiovascular disease picture.  He also opined 
that there was no evidence that the veteran's reported 
childhood rheumatic heart disease worsened during his 
military service.  With respect to hypertension, the doctor 
noted the lack of hard facts documented in the records, with 
only anecdotal evidence from the veteran's history indicating 
pre-service hypertension, and elevated blood pressure at the 
time of service discharge, but no evidence of treatment of 
hypertension in military service.  The physician opined that 
it was impossible to state with any clarity whether symptoms 
of rapid heartbeat and flushing 45 years previously were due 
to hypertension.  The doctor also noted the onset of CAD in 
the 1970s, and that there was no evidence that the veteran 
had CAD in military service.        

On that record, and in the absence of competent and 
persuasive (medical) evidence establishing a nexus between 
any cardiovascular disease, including hypertension, first 
manifested several years post service and the veteran's 
military service or any incident thereof, the Board finds no 
basis upon which to grant service connection therefor.  In 
this regard, the Board notes that the veteran has submitted 
no medical evidence linking any such cardiovascular disease 
to service.

In addition to the medical evidence, the Board has considered 
the veteran's assertions and testimony; however, such does 
not provide any basis for allowance of any claim.  While the 
veteran may believe that he currently has a back and 
cardiovascular disability that is related to his military 
service, there is no persuasive medical support for such 
contention.  The Board emphasizes that the appellant is 
competent to offer evidence as to facts within his personal 
knowledge, such as his own symptoms.  However, medical 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As a layman without the appropriate 
medical training or expertise, the appellant simply is not 
competent to render an opinion on such medical matters.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski,      2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, his assertions in this regard have no 
probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for a back disability and for 
cardiovascular disease, to include hypertension, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of a back injury is denied.

Service connection for cardiovascular disease, to include 
hypertension, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


